Case: 2:18-cr-00029-EAS-EPD Doc #: 39 Filed: 04/17/20 Page: 1 of 3 PAGEID #: 118




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JOSEPH L. CONVERSE,
                                               CASE NO. 2:20-CV-1283
       Petitioner,                             CRIM. NO. 2:18-CR-29
                                               JUDGE EDMUND A. SARGUS, JR.
       v.                                      Chief Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.

                                              ORDER

       On March 12, 2020, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing § 2255 Proceedings in the United States District Courts

recommending that the Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 34) be dismissed as

time-barred. (ECF No. 35.) Petitioner has filed an Objection to the Magistrate Judge’s Report

and Recommendation. (ECF No. 38.)

       Petitioner objects to the dismissal of this action as time-barred. He argues that “tardiness

is irrelevant where a constitutional issue is raised and where the prisoner is still confined.”

McKinney v. United States, 208 F.2d 844, 847 (C.A.D.C. 1953). However, McKinney, referred

to by Petitioner, was decided in 1953, prior to the Antiterrorism and Effective Death Penalty Act

of 1996, which imposed a one-year statute of limitations on the filing of federal habeas corpus

petitions. 28 U.S.C. § 2255(f). Moreover, as discussed by the Magistrate Judge, this action

plainly is time-barred. Petitioner does not dispute that determination.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the

foregoing reasons and for the reasons detailed in the Magistrate Judge’s Report and

Recommendation, Petitioner’s Objection (ECF No. 38) is OVERRULED. The Report and
Case: 2:18-cr-00029-EAS-EPD Doc #: 39 Filed: 04/17/20 Page: 2 of 3 PAGEID #: 119




Recommendation (ECF No. 35) is ADOPTED and AFFIRMED. The Motion to Vacate under

28 U.S.C. 2255 (ECF No. 34) is DENIED.

         Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings in the United

States District Courts, the Court now considers whether to issue a certificate of appealability.

“In contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in

federal court holds no automatic right to appeal from an adverse decision by a district court.”

Jordan v. Fisher, -- U.S. --. --, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1)(requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal.) The petitioner must

establish the substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

This standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel,

529 U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To

make a substantial showing of the denial of a constitutional right, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot, 463 U.S., at 893

n. 4).

         Where the Court dismisses a claim on procedural grounds, however, a certificate of

appealability “should issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Thus, there are two components to determining whether a certificate of appealability

should issue when a claim is dismissed on procedural grounds: “one directed at the underlying

constitutional claims and one directed at the district court's procedural holding.” Id. at 485. The



                                                  2
Case: 2:18-cr-00029-EAS-EPD Doc #: 39 Filed: 04/17/20 Page: 3 of 3 PAGEID #: 120




court may first “resolve the issue whose answer is more apparent from the record and

arguments.” Id.

        The Court is not persuaded that Petitioner has established that reasonable jurists would

debate the dismissal of this action as time-barred. The Court therefore DECLINES to issue a

certificate of appealability.

        The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be denied.

        IT IS SO ORDERED.

4/17/2020                                             s/Edmund A. Sargus, Jr.
Date                                                  EDMUND A. SARGUS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
